Citation Nr: 1632496	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  11-22 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to March 1988.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from as April 2010 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The April 2010 Rating Decision denied the Veteran's claim of entitlement to service connection for a right inguinal hernia.  The Veteran filed a timely Notice of Disagreement (NOD) in January 2011.  38 C.F.R. § 20.201 (2016).  The RO then furnished the Veteran a Statement of the Case (SOC) in July 2011.  The Veteran filed a Substantive Appeal, VA Form 9, in August 2011.  

In June 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing has been reviewed and associated with the claims file.

The Board remanded the claim in May 2014.  It has been returned for adjudication.


FINDING OF FACT

The most probative evidence shows that the Veteran's right inguinal hernia did not manifest during, or as a result of, active military service.


CONCLUSION OF LAW

Service connection for a right inguinal hernia loss is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

VA's duty to notify was satisfied by letters dated in October 2009 and November 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the RO substantially complied with prior remand instructions.  The instructions pertinent to deciding the claim included obtaining a VA examination concerning the Veteran's claim of entitlement to service connection for a right hiatal hernia.  In July 2014, the RO provided the requested examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service records and VA records, and provided the Veteran with a VA examination.  The report of the VA examination included a review of the Veteran's medical history and the claims file, an interview and examination of the Veteran, as well as sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's right hiatal hernia.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2 (2015); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  
  
In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

B.  Factual Background

The Veteran contends that he incurred his current right inguinal hernia in service and that he has suffered from symptoms since service.  His servire treatement records are unavailable, but during his June 2012 hearing, he asserted that he first experienced the symptoms in 1986 while deployed in Germany after he lifted an "ammo box" and he felt a "tingling feeling" followed by pain.  At that time, he served in field artillery, which required him to drive a 109 or 110 Howitzer.  He also explained that he was cross training.  He stated that he went to sick call, was given a strap and bed rest.  He stayed on bed rest for five days and wore a strap for two or three weeks.  He also reported that the pain continued to come and go following the incident, but that he was not provided a separation examination.  He explained that the pain deteriorated and sought treatment in 1996 when he could not "bear the pain anymore."  He reported that he was doing warehouse work, lifting, and that is what brought on the additional pain.  He underwent a surgery at that point.  He reported that he felt the pain flaring up and that he protected himself from the additional aggravation.  The Veteran reported that he was a truck driver.  He indicated that he was told that he should go through surgery again but that he had declined.    

The record reflects medical evidence of a right inguinal hernia, including private treatment records dated from 1996 to 1997.  The records indicate he underwent a herniotomy of the right groin in November 1996 in Germany.  

The Veteran submitted a statement in June 2012 from his ex-wife regarding his hernia.  She indicated that she was married to the Veteran from 1986 to 1999 and that she lived with him in Germany from 1986 to 1988.  She reported that the Veteran began having trouble with a hernia in 1986 to 1987.  She indicated that she could not recall the date but that she remembered that the Veteran could barely walk when he came home and that he had a strap he was told to wear.  She reported that he later found out it was a hernia.  She further indicated that the Veteran had not been "a complainer" but that after he got the hernia, he began to complain more often.  She noted that he had surgery in 1996.  

A VA examination was provided in July 2014.  The examiner conducted an in-person examination and reviewed the claims file.  The examiner noted the Veteran's history of diagnosed inguinal hernias in 1968 (as a child) and 1996.  The Veteran reported that his first hernia surgery took place when he was approximately four or five years old on his left side.  He reported that the right side of his groin started hurting during service when he lifted an ammo box.  The Veteran had a tingling feeling and was given a strap at sick call to put pressure on it.  He reported that he flet like he had an extra testicle in his sack.  He stated that he had the pain and sensation in his groin until 1996, when he had a heavy box of drinks tossed at him at his airport job.  At that point, he reported that the pain got so bad that he had to have surgery.  He reported that the tingling sensation or that of the extra testicle never recurred after the surgery.   The examiner noted the Veteran's reported history of surgery on the left side at age four or five as well as the hernia repair surgery noted in the private treatment records in November 1996.  The examination revealed no current hernia on the left or right side and no indication for a supporting belt.  The examiner noted the Veteran's scar related to his previous surgery, but that the scars were not painful, unstable, or larger than 39 square centimeters.  The Veteran reported that he "pampers" his hernia condition because he is afraid of a recurrence with heavy lifting; as such, he drives a truck instead of doing jobs that require lifting more than 40 pounds.  

The examiner provided the opinion that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that, after a review of the claims file including the lay statements of the Veteran and his ex-wife, there was no mention of a bulging in the right groin after the 1986 lifting of the ammo box during service, which would have been compatible with a diagnosis of an inguinal hernia.  The examiner noted that the Veteran presently reported that he had felt a sensation of an extra testicle in the sack, but she pointed out that this assertion was not made earlier.  The examiner also noted that the Veteran had subsequent civilian employment with the military upon discharge and then additional employment at an airport.  All of these jobs would have required lifting and would have required a baseline physical examination for inguinal hernias.  The examiner specifically noted that there was no record or history of an inguinal hernia detected during the period, prior to the episode in the 1996 airport that resulted in the right inguinal hernia repair.  The examiner additionally noted that she reviewed medical literature, including some from the National Institute of Health, and that the literature showed that there are multiple causes for a pulling or tingling sensation in the groin after exertion.  These other conditions include muscular or ligamentous strain.  The examiner found that there was no evidence in the claims file for a right inguinal hernia during service or within one year of discharge.  She further noted that there was no currently detectable inguinal hernia.  

C.  Analysis

Based on the above, the Board finds that the most competent and credible evidence is against a finding of service connection for a right inguinal hernia.  

In this regard, the Board finds the July 2014 VA examination and opinion to be highly persuasive to the issue at hand.  The July 2014 examination and opinion was provided by a clinician who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion is shown to have been based on a review of the Veteran's claims file, including the hearing testimony and lay statements, and it is accompanied by a sufficient explanation.  The VA examiner's opinion rested on more than the lack of a documented in-service injury; specifically, she noted that any inguinal hernia would have precluded the Veteran from continuing on to work in a physically demanding job, which he did for approximately ten years after discharge before he sought treatment for a right inguinal hernia after an injury at work.  In addition, she provided an adequate rationale in determining that the Veteran's right inguinal hernia was not likely caused by the injury he had in service.  The July 2014 VA examiner also explained that there are multiple possible injuries related to heavy lifting and cause a pulling or straining sensation in the groin, and that the evidence did not credibly support that the Veteran had originally incurred an inguinal hernia in service.  Given the above, it is clear that the examiner took into consideration all relevant factors in giving the opinion and supporting rationale.  

The Board acknowledges the Veteran's assertions that his right inguinal hernia symptoms began in-service.  The Board notes that the Veteran is competent to report the onset of symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

The Board does not doubt the veracity of the Veteran's assertions; that is, the Board recognizes that the Veteran felt pain and tingling in his groin after lifting the heavy ammo box in service.  To this end, the Board finds the Veteran's account credible, insofar as he is describing the sensations and pain he felt.  

However, to the extent that the Veteran feels that the pain and symptoms he experienced in service in 1986 after lifting the heavy ammo box were the symptoms of a right inguinal hernia, the Veteran is not competent to make such a determination.  In so finding, the Board notes that the sensation and symptoms caused by the Veteran's heavy lifting could have had many causes, as was explained by the July 2014 examiner.  Ascertaining the diagnosis and cause of a right inguinal hernia involves considering multiple factors and knowledge of how those factors interact with the mechanics of human muscle processes.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his right inguinal hernia is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the July 2014 VA opinion.  In so finding, the Board recognizes and places much probative weight on the examiner's notation that, if the Veteran had incurred a right inguinal hernia in 1986, he would have been screened for such an injury before starting either of his post-service jobs, which included heavy lifting as part of the job duties.  Instead, the Veteran was fit to work for approximately ten years before seeking treatment for a right inguinal hernia.  She also pointed out that, while the Veteran recalled feeling that he had a third testicle in his sack after the injury he purportedly had in 1986, he did not provide that information at his hearing and his ex-wife did not report that in her July 2012 letter, either.  Thus, the Board finds that the examiner's opinion, which clearly took into account all relevant evidence, including the Veteran's own assertions, is afforded greater probative weight in determining the etiology of the right inguinal hernia.  

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection for a right inguinal hernia on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).





ORDER

Entitlement to service connection for a right inguinal hernia is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


